                   Case 2:20-cv-01122-RAJ Document 12 Filed 08/12/20 Page 1 of 2



1                                                                       The Honorable Richard A. Jones
2

3

4

5

6

7

8

9                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
10
                                          AT SEATTLE
11
     NING SUN,
12                           Plaintiff,                     Case No. C20-1122-RAJ
13
              v.                                            JOINT STIPULATION AND ORDER
14
     United States Citizenship & Immigration
15   Services; et al.,
16
                             Defendants.
17
     The parties hereby STIPULATE AND AGREE as to the following:
18
        (1) That this matter is REMANDED to U.S. Citizenship and Immigration Services
19

20            (“USCIS”).

21      (2) That, USCIS will serve the Plaintiff with the Form N-445 and so long as Plaintiff
22
        continues to meet the good moral character requirements necessary to naturalize, and upon
23
        receipt of the properly executed and sufficient Form N 445, USCIS will, within fourteen (14)
24

25
        days of the entry of this order, administer the oath of citizenship and naturalize Plaintiff.

26      ///
27
        ///
28
        ///
     STIPULATION AND ORDER - 1                                                    UNITED STATES ATTORNEY
     C20-1122-RAJ                                                                  700 Stewart Street, Suite 5220
                                                                                    Seattle, Washington 98101
                                                                                         (206) 553-7970
               Case 2:20-cv-01122-RAJ Document 12 Filed 08/12/20 Page 2 of 2



1        (3) That the Court will retain jurisdiction to enforce the terms of this agreement and any
2
             disputes that arise thereunder.
3
     Dated this 11th day of August, 2020.
4

5    For Plaintiff,
6
                                                 s/ Samantha Stearns
7                                                Cascadia Cross Border Law AK
                                                 4300 B St Ste 207
8                                                Anchorage , AK 99503
9
                                                 907-242-5800
                                                 Rstearns@cascadialawalaska.Com
10

11
     For Defendants,
12                                               s/ Kristin B. Johnson .
                                                 KRISTIN B. JOHNSON, WSBA #28189
13
                                                 Assistant United States Attorney
14                                               United States Attorney=s Office
                                                 700 Stewart Street, Suite 5220
15                                               Seattle, Washington 98101-1271
                                                 Phone: 206-553-7970
16
                                                 Fax: 206-553-4067
17                                               E-mail: kristin.b.johnson@usdoj.gov

18

19

20                                               ORDER
21
             On stipulation of the parties and review of the Court, it is so ORDERED.
22

23
             DATED this 12th day of August, 2020.
24

25

26
                                                         A
                                                         The Honorable Richard A. Jones
27                                                       United States District Judge

28


     STIPULATION AND ORDER - 2                                                 UNITED STATES ATTORNEY
     C20-1122-RAJ                                                               700 Stewart Street, Suite 5220
                                                                                 Seattle, Washington 98101
                                                                                      (206) 553-7970
